TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 29, 2021



                                       NO. 03-19-00740-CV


                                    1st Global, Inc., Appellant

                                                  v.

   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                  Attorney General of the State of Texas, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES BAKER, TRIANA, AND JONES
                  AFFIRMED -- OPINION BY JUSTICE JONES;
                  DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on September 27, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.